Exhibit 10.1

EXECUTION VERSION

SemGroup Corporation

$300,000,000

7.50% Senior Notes due 2021

Purchase Agreement

June 7, 2013

Citigroup Global Markets Inc.

As Representative of the Initial Purchasers

listed on Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

SemGroup Corporation, a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, $300,000,000 principal amount of
its 7.50% Senior Notes due 2021 (the “Notes”). The Notes will be guaranteed (the
“Guarantees”) on a senior basis by each of the Guarantors (as defined below).
The Notes and the Guarantees are hereinafter collectively referred to as the
“Securities.” The Securities will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”) to be dated as of the Closing
Date (as defined below), between the Company, the subsidiaries of the Company
listed on the signature pages hereto (the “Guarantors”) and the Initial
Purchasers, pursuant to which the Company and the Guarantors will agree to
register the Securities under the Act subject to the terms and conditions
therein specified. The Securities are to be issued under an indenture (the
“Indenture”), to be dated as of the Closing Date, between the Company, the
Guarantors and Wilmington Trust, National Association, as trustee (the
“Trustee”). The term Initial Purchasers shall mean either the singular or plural
as the context requires. The use of the neuter in this Agreement shall include
the feminine and masculine wherever appropriate. Certain terms used herein are
defined in Section 21 hereof.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated June 3, 2013 (as amended or supplemented
at the date thereof, including any and all exhibits thereto, the “Preliminary
Memorandum”), and a final offering memorandum, dated June 7, 2013 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto, the
“Final Memorandum”). Each of the Preliminary Memorandum and the Final Memorandum
sets forth certain information concerning the



--------------------------------------------------------------------------------

Company, the Guarantors and their respective subsidiaries and businesses, and
the Securities. The Company hereby confirms that it has authorized the use of
the Disclosure Package, the Preliminary Memorandum and the Final Memorandum, and
any amendment or supplement thereto, in connection with the offer and sale of
the Securities by the Initial Purchasers.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each Initial Purchaser as set forth below in this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time and on the Closing Date, the
Final Memorandum did not and will not (and any amendment or supplement thereto,
at the date thereof and at the Closing Date will not) contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

(b) As of the Execution Time, (i) the Disclosure Package and (ii) each
electronic road show, when taken together as a whole with the Disclosure
Package, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Disclosure Package based upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.

(c) None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers and their Affiliates as to whom the
Company makes no representation or warranty) has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Act.

(d) None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers and their Affiliates as to whom the
Company makes no representation or warranty) has: (i) engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Securities or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities; and each of the Company, its Affiliates and each person acting
on its or their behalf (other than the Initial Purchasers and their Affiliates
as to whom the Company makes no representation or warranty) has complied with
the offering restrictions requirement of Regulation S.

 

2



--------------------------------------------------------------------------------

(e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(f) Subject to the accuracy of the representations and warranties set forth in
Section 4 hereof, no registration under the Act of the Securities is required
for the offer and sale of the Securities to or by the Initial Purchasers in the
manner contemplated herein, in the Disclosure Package and the Final Memorandum.

(g) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Memorandum will not be, an “investment company”
as defined in the Investment Company Act.

(h) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase the Securities (except as contemplated in this
Agreement).

(i) The Company has not taken, directly or indirectly, any action designed to or
that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(j) Each of the Company and its subsidiaries (as defined below) has been duly
incorporated or formed and is validly existing and in good standing under the
laws of the jurisdiction in which it is chartered or organized with full
requisite power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Memorandum, and the Company and each Guarantor is duly
qualified to do business as a foreign corporation or other entity and is in good
standing under the laws of each jurisdiction that requires such qualification
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect (as defined below).

(k) All the outstanding shares of capital stock or other ownership interests of
the Company and each subsidiary have been duly authorized and validly issued
and, with respect to such capital stock, are fully paid and nonassessable, and,
except as otherwise set forth in the Disclosure Package and the Final
Memorandum, all outstanding shares of capital stock or other ownership interests
of the subsidiaries are owned by the Company either directly or through wholly
owned subsidiaries free and clear of any security interest, claim, lien or
encumbrance.

(l) The statements in the Preliminary Memorandum and the Final Memorandum under
the headings “Certain United States Federal Tax Considerations”, “Description of
the Notes”, “Exchange Offer; Registration Rights”, “Business—Regulation”, “The
Acquisition” and “Description of Other Indebtedness” fairly summarize the
matters therein described.

 

3



--------------------------------------------------------------------------------

(m) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors; the Registration Rights Agreement has been duly
authorized, and, on the Closing Date, will have been duly executed and delivered
by the Company and the Guarantors and, assuming the due authorization, execution
and delivery thereof by the other parties thereto, will constitute a legal,
valid and binding instrument enforceable against the Company and the Guarantors
in accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity and except as rights to
indemnification may be limited by applicable law); the Indenture has been duly
authorized by the Company and the Guarantors and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company and the Guarantors, will constitute a legal, valid and binding
instrument enforceable against the Company and the Guarantors in accordance with
its terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and except as rights to indemnification may be limited by
applicable law); and the Securities have been duly authorized, and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by the Company and the Guarantors and will constitute the
legal, valid and binding obligations of the Company and the Guarantors entitled
to the benefits of the Indenture (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity).

(n) Each of the Guarantees has been duly authorized by the applicable Guarantor
and, when executed by the applicable Guarantor and delivered to the Trustee in
accordance with the terms of the Indenture, will constitute the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms (subject to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency (including without limitation, all laws
relating to fraudulent transfers), moratorium or other laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity).

(o) Assuming the accuracy of the representations and warranties set forth in
Section 4 hereof, no consent, approval, authorization, filing with or order of
any court or governmental agency or body is required in connection with the
transactions contemplated herein, in the Registration Rights Agreement or in the
Indenture, except such as have been obtained or made by the Company or the
Guarantors and except such as may be required under the Exchange Act or the blue
sky laws of any jurisdiction in which the Securities are offered and sold and,
in the case of the Registration Rights Agreement, such as will be obtained under
the Act and the Trust Indenture Act.

(p) None of the execution and delivery of this Agreement, the Registration
Rights Agreement or the Indenture, the issuance and sale of the Securities, or
the consummation of any other of the transactions herein or therein
contemplated, or the fulfillment of the terms hereof or thereof will conflict
with, result in a breach or violation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws or comparable constituting
documents of the Company or any of its subsidiaries; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note

 

4



--------------------------------------------------------------------------------

agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, except, in the case of clauses (ii) and (iii) above, for such
conflicts, breaches, violations, liens, charges or encumbrances as would not,
individually or in the aggregate, have a Material Adverse Effect.

(q) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Disclosure Package and
the Final Memorandum present fairly the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X and have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); the
selected financial data set forth under the caption “Selected Historical
Consolidated Financial Data” in the Preliminary Memorandum and the Final
Memorandum fairly present, on the basis stated in the Preliminary Memorandum and
the Final Memorandum, the information included therein.

(r) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the knowledge of the
Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture, the
Registration Rights Agreement or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”), except as set forth in or contemplated
in the Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto).

(s) Each of the Company and its subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted, except
those that would not, individually or in the aggregate, have a Material Adverse
Effect.

(t) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except, in the case of clauses (ii) and (iii) above,
for such violations or defaults as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(u) BDO USA, LLP, who have certified certain financial statements of the Company
and its consolidated subsidiaries and delivered their report with respect to the
audited consolidated financial statements and schedules included in the
Disclosure Package and the Final Memorandum, are independent public accountants
with respect to the Company in accordance with the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Act.

(v) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(w) The Company has filed all applicable tax returns that are required to be
filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(x) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect.

(y) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interest,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in or
contemplated in the Disclosure Package or the Final Memorandum (in each case,
exclusive of any amendment or supplement thereto).

(z) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by the
Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any of its subsidiaries
has been refused any insurance coverage sought or applied for; and neither the
Company nor any of its subsidiaries has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers

 

6



--------------------------------------------------------------------------------

as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(aa) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, except where the failure to possess same
would not, individually or in the aggregate, have a Material Adverse Effect and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect, except as set forth in or contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).

(bb) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and its subsidiaries’
internal controls over financial reporting are effective and the Company and its
subsidiaries are not aware of any material weakness in their internal control
over financial reporting.

The Company and its subsidiaries maintain “disclosure controls and procedures”
(as such term is defined in Rule 13a-15(e) under the Exchange Act); such
disclosure controls and procedures are effective.

(cc) The Company and its subsidiaries (i) are and have at all times in the past
been in compliance with any and all applicable Environmental Laws (as defined
below); (ii) have received and are in compliance with all permits, licenses,
registrations or other approvals, including for the construction of all
pipelines and facilities, required of them under applicable Environmental Laws
to conduct their respective businesses; and (iii) have not received notice of
any actual or potential liability under any Environmental Law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses, registrations or other approvals, or liability would not, individually
or in the aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(dd) There has been no Release or threatened Release of Regulated Materials (as
defined below) at, to or from any property, pipeline or facility, currently or,
to the knowledge of the Company, formerly owned, operated or leased by the
Company or any of its subsidiaries, which would reasonably be expected to give
rise to liability under Environmental Laws, except where such liability under
Environmental Laws would not, either individually or in the aggregate, have a
Material Adverse Effect. Except as set forth in the Disclosure Package and the

 

7



--------------------------------------------------------------------------------

Final Memorandum, neither the Company nor any of its subsidiaries has been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

(ee) Neither the Company nor any of its subsidiaries has entered into any
agreement or contract to assume, guarantee or indemnify a third party for any
claims under Environmental Laws.

(ff) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for investigation or clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties); on the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto). For purposes of
this Agreement, “Environment” means ambient air, indoor air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws” means the
common law and all federal, state, local and foreign laws or regulations,
ordinances, codes, orders, decrees, judgments and injunctions issued,
promulgated or entered thereunder, relating to pollution or protection of the
Environment, to human health and to the distribution and production of energy,
including without limitation, those relating to (i) the Release or threatened
Release of Regulated Materials; (ii) the manufacture, processing, gathering,
distribution, use, generation, treatment, storage, transport, handling or
recycling of Regulated Materials; and (iii) pipeline safety. “Regulated
Materials” means any substance, material, pollutant or contaminant, chemical,
waste, compound, or constituent, in any form regulated under or which can give
rise to liability under any Environmental Law, including without limitation,
petroleum and petroleum products, natural gas and natural gas liquids, asbestos
and asbestos and asbestos containing materials. “Release” means any release,
spill, emission, discharge, deposit, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment, or into, from or
through any building, pipeline, structure or facility.

(gg) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X).

(hh) To the extent that information is required to be publicly disclosed under
the U.K. Financial Services Authority’s Price Stabilising Rules (the
“Stabilizing Rules”) before stabilizing transactions can be undertaken in
compliance with the safe harbor provided under such Stabilizing Rules, such
information has been adequately publicly disclosed (within the meaning of the
Stabilizing Rules).

(ii) (i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a

 

8



--------------------------------------------------------------------------------

member of a controlled group of corporations within the meaning of Section 414
of the Code would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) with respect to each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no failure to satisfy the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, has occurred or is reasonably expected to occur; (iv) for
each Plan that is subject to the funding rules of ERISA or the Code, the fair
market value of the assets of each such Plan is not less than the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (v) no Plan is, or is reasonably expected to be, in “at
risk status” (within the meaning of Section 303(i) of ERISA) or “endangered
status” or “critical status” (within the meaning of Section 305 of ERISA);
(vi) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification and (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA), except in each case with respect to the
events or conditions set forth in clauses (i) through (viii) above, as would not
have a Material Adverse Effect.

(jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(kk) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries (i) is currently subject to any sanctions
administered by the United States (including any administered or enforced by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)) or
(ii) will, directly or indirectly, use the proceeds of this offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person in any manner that will result in a violation of
any economic sanctions imposed by the United States (including any administered
or enforced by OFAC, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanctioned Persons”), or could result in the imposition of
Sanctions against, any person (including any person participating in the
offering of the Securities, whether as Initial Purchaser, advisor, investor or
otherwise).

 

9



--------------------------------------------------------------------------------

(ll) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).

(mm) Except as has been disclosed to the Initial Purchasers or is not material
to the analysis under any Sanctions, neither the Company nor any of its
subsidiaries has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3
years, nor does the Company or any of its subsidiaries have any plans to
increase its dealings or transactions with Sanctioned Persons, or with or in
Sanctioned Countries.

(nn) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 relating to loans and Sections 302 and 906 relating
to certifications.

(oo) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

(pp) Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company and the
Guarantors agree to sell to each Initial Purchaser, and each Initial Purchaser
agrees, severally and not jointly, to purchase

 

10



--------------------------------------------------------------------------------

from the Company and the Guarantors, at a purchase price of 98.0% of the
principal amount thereof, plus accrued interest, if any, from June 14, 2013 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on June 14, 2013, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct.

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons, except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

  (B) in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

 

11



--------------------------------------------------------------------------------

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S;

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”;

(viii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;

(ix) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

(x) in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
it has not made and will not make an offer to the public of any Securities which
are the subject of the offering contemplated by this Agreement in that Relevant
Member State, except that it is permitted to have made and may make an offer to
the public in that Relevant Member State of any Securities at any time with
effect from and including the Relevant Implementation Date under the following
exemptions under the Prospectus Directive, if they have been implemented in that
Relevant Member State:

 

  (A) to any legal entity that is a qualified investor as defined in the
Prospectus Directive;

 

12



--------------------------------------------------------------------------------

  (B) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provisions of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive subject to obtaining the prior
consent of the Representative for any such offer; or

 

  (C) in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

provided that no such offer of Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive or supplement a prospectus pursuant to Article 16 of the
Prospectus Directive. For the purposes of this provision, the expression an
“offer to the public” in relation to any Securities in any Relevant Member State
means the communication in any form and by any means of sufficient information
on the terms of the offer and any Securities to be offered so as to enable an
investor to decide to purchase any Securities, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in each Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU;

5. Agreements. The Company agrees with each Initial Purchaser that:

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, until the completion of the sale of the
Securities by the Initial Purchasers, as many copies of the materials contained
in the Disclosure Package and the Final Memorandum and any amendments and
supplements thereto as they may reasonably request.

(b) The Company will prepare a final term sheet, containing solely a description
of final terms of the Securities and the offering thereof, in the form approved
by the Representative and attached as Schedule II hereto.

(c) The Company will not amend or supplement the Disclosure Package or the Final
Memorandum, without the prior written consent of the Representative.

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Disclosure Package or the Final Memorandum to comply with applicable law,

 

13



--------------------------------------------------------------------------------

the Company will promptly (i) notify the Representative of any such event;
(ii) subject to the requirements of Section 5(c), prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Disclosure Package or
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

(e) Without the prior written consent of the Representative, the Company has not
given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate (including Japan and certain
provinces of Canada) and will maintain such qualifications in effect so long as
required for the sale of the Securities; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject. The Company will
promptly advise the Representative of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(g) Prior to the one year anniversary of the Closing Date, the Company will not,
and will not permit any of its Affiliates to, resell any Securities that
constitute “restricted securities” under Rule 144 under the Act that have been
reacquired by any of them.

(h) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities; and each of them will comply with
the offering restrictions requirement of Regulation S.

(j) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company,
during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon

 

14



--------------------------------------------------------------------------------

the request of such holder or prospective purchaser, any information required to
be provided by Rule 144A(d)(4) under the Act. This covenant is intended to be
for the benefit of the holders, and the prospective purchasers designated by
such holders, from time to time of such restricted securities.

(l) The Company will cooperate with the Representative and use its best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(m) Each of the Securities will bear, to the extent applicable, the legend
contained in “Transfer Restrictions” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(n) The Company and its subsidiaries (other than Rose Rock Midstream, L.P. and
its subsidiaries) will not for a period of 90 days following the Execution Time,
without the prior written consent of Citigroup, offer, sell or contract to sell,
or otherwise dispose of, directly or indirectly, or announce the offering of,
any debt securities issued or guaranteed by the Company or any of its
subsidiaries (other than the Securities and other than as required by the
Registration Rights Agreement as contemplated herein).

(o) The Company will not take, directly or indirectly, any action designed to,
or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(p) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representative (i) all reports or other communications
(financial or other) generally made available to its shareholders, and deliver
such reports and communications to the Representative as soon as they are
available, unless such documents are furnished to or filed with the Commission
or any securities exchange on which any class of securities of the Company is
listed and generally made available to the public and (ii) such additional
information concerning the business and financial condition of the Company as
the Representative may from time to time reasonably request (such statements to
be on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to its shareholders).

(q) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture and the Registration Rights
Agreement, the issuance of the Securities and the fees of the Trustee; (ii) the
preparation, printing or reproduction of the materials contained in the
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the materials contained in the Disclosure Package and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the authentication, issuance and delivery of the
Securities; (v) any stamp or transfer taxes in connection with the original
issuance and sale of the Securities; (vi) the printing (or reproduction) and
delivery of this Agreement, any blue sky memorandum and all other agreements or
documents printed (or reproduced) and

 

15



--------------------------------------------------------------------------------

delivered in connection with the offering of the Securities; (vii) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states, Japan, the provinces of
Canada and any other jurisdictions specified pursuant to Section 5(f) (including
filing fees and the reasonable fees and expenses of counsel for the Initial
Purchasers relating to such registration and qualification); (vii) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (ix) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (x) all other costs and expenses incident to the performance by the
Company of its obligations hereunder. Except as provided in this Section 5(q)
and Sections 7 and 8 hereof, the Initial Purchasers shall pay their own
expenses, including the fees and disbursements of their counsel.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

(a) The Company shall have requested and caused (i) Conner & Winters, LLP,
counsel for the Company and the Guarantors, to furnish its usual and customary
opinion and negative assurance letter and (ii) Gibson Dunn Crutcher, LLP,
special counsel for the Company and the Guarantors, to furnish to the
Representative its usual and customary opinion, both dated the Closing Date and
addressed and reasonably satisfactory to the Representative, the forms of which
are attached hereto as Exhibit A-1 and A-2.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the jurisdiction of
incorporation of the Company, the State of New York or the federal laws of the
United States, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. References to the
Disclosure Package, the Preliminary Memorandum and the Final Memorandum in this
Section 6(a) include any amendment or supplement thereto at the Closing Date.

(b) The Representative shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Registration Rights Agreement, the
Disclosure Package, the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Representative may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.

 

16



--------------------------------------------------------------------------------

(c) The Company shall have furnished to the Representative a certificate of the
Company, signed by (x) the Chairman of the Board or the President and (y) the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Disclosure Package and the Final Memorandum and any supplements or
amendments thereto, and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and

(ii) since the date of the most recent audited financial statements included in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has not occurred any Material Adverse Effect.

(d) At the Execution Time and at the Closing Date, the Company shall have
requested and caused BDO USA, LLP to furnish to the Representative a “comfort
letter,” dated as of the Execution Time, and a “bring down comfort letter,”
dated as of the Closing Date, in form and substance satisfactory to the
Representative, confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable published rules and regulations
thereunder and confirming certain matters with respect to the audited and
unaudited financial statements and other financial and accounting information
included in the Disclosure Package and the Final Memorandum, including any
amendment or supplement thereto as of the date of the applicable letter.

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto), the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(f) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(g) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 3(a)(62) of
the Exchange Act) or any notice given of any intended or potential decrease in
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

 

17



--------------------------------------------------------------------------------

(h) The Company will apply the proceeds from the sale of the Securities as
described in each of the Disclosure Package and the Final Offering Memorandum,
under the heading “Use of Proceeds”, and the Representative shall have received
evidence to it of the same.

(i) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 80 Pine Street, New York,
New York 10005, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Company will reimburse the Initial Purchasers severally
through Citigroup on demand for all reasonable out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities or actions in
respect thereof arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Memorandum, the
Final Memorandum, any Issuer Written Information or any other written
information used by or on behalf of the Company in connection with the offer or
sale of the Securities, or in any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not

 

18



--------------------------------------------------------------------------------

be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Memorandum or the Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability that the Company may otherwise have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity to each Initial
Purchaser, but only with reference to written information relating to such
Initial Purchaser furnished to the Company by or on behalf of such Initial
Purchaser through the Representative specifically for inclusion in the
Preliminary Memorandum or the Final Memorandum (or in any amendment or
supplement thereto), and will reimburse the Company and such other persons for
all out-of-pocket expenses reasonably incurred by the Company or such other
persons in connection with investigating or defending any such action or claim
as such expenses are incurred. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company
acknowledges that the statements set forth under the heading “Plan of
Distribution” in the 9th and 10th paragraph related to stabilization, syndicate
covering transactions and penalty bids in the Preliminary Memorandum and the
Final Memorandum constitute the only written information furnished to the
Company by or on behalf of any Initial Purchaser for inclusion in the
Preliminary Memorandum or the Final Memorandum or in any amendment or supplement
thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses

 

19



--------------------------------------------------------------------------------

available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party; (iii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of the
institution of such action; or (iv) the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party. An indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or failure to act by or on behalf of such
indemnified party. An indemnifying party shall not be liable under this
Section 8 to any indemnified party regarding any settlement or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by such indemnifying party, which consent
shall not be unreasonably withheld, but if settled with such consent or if there
is a final judgment for the plaintiff, such indemnifying party agrees to
indemnify the indemnified party in accordance with this Section 8.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Initial Purchasers shall be deemed to be equal
to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation that does not take account of
the equitable considerations referred to above. Notwithstanding the

 

20



--------------------------------------------------------------------------------

provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8, each person who controls an
Initial Purchaser within the meaning of either the Act or the Exchange Act and
each director, officer, employee, Affiliate and agent of an Initial Purchaser
shall have the same rights to contribution as such Initial Purchaser, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act and each officer and director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representative shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in securities generally on the New York Stock Exchange or NASDAQ
shall have been suspended or limited or minimum prices shall have been
established on such exchange; (ii) a banking moratorium shall have been declared
either by U.S. federal, New York, Delaware or Oklahoma State authorities; or
(iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Representative, impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force

 

21



--------------------------------------------------------------------------------

and effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Company or any of the indemnified persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to the Citigroup General Counsel (fax no.: (212) 816-7912) and
confirmed to Citigroup at 388 Greenwich Street, New York, New York 10013,
Attention: General Counsel; or, if sent to the Company, will be mailed,
delivered or telefaxed to (918) 524-8687 and confirmed to it at Two Warren
Place, 6120 S. Yale Avenue, Suite 700, Tulsa, OK 74136-4216, attention of
General Counsel.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder. The term “successors” shall not include any subsequent
purchaser of any Securities from any Initial Purchaser merely by reason of such
purchase.

14. Jurisdiction. The parties hereto agree that any suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby shall be instituted in any State or U.S. federal court in The City of New
York and County of New York, and waive any objection which they may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submit to the exclusive jurisdiction of such courts in any suit, action or
proceeding.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

17. Waiver of Jury Trial. The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

18. No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchasers and
any Affiliate through which it may be acting, on the other, (b) the Initial
Purchasers are acting as principal and not as an agent or fiduciary of the
Company and (c) the Company’s engagement of the Initial Purchasers in connection
with the offering of the Securities and the process leading up to such offering
is as independent contractors and not in any other capacity. Furthermore, the
Company agrees that it is solely responsible for making its own judgments in
connection with such offering

 

22



--------------------------------------------------------------------------------

(irrespective of whether any of the Initial Purchasers has advised or is
currently advising the Company on related or other matters). The Company agrees
that it will not claim that the Initial Purchasers have rendered advisory
services of any nature or respect, or owe an agency, fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.

19. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

20. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

21. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Citigroup” shall mean Citigroup Global Markets Inc.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and
(iii) any Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.

 

23



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

[Signature pages follow]

 

24



--------------------------------------------------------------------------------

Very truly yours,

 

SemGroup Corporation

By:   /s/ Norman J. Szydlowski   Name: Norman J. Szydlowski   Title: Chief
Executive Officer

SemGas, L.P.

SemCanada, L.P.

SemCanada II, L.P.

SemMaterials, L.P.

SemStream, L.P.

 

By: SemOperating G.P., L.L.C., each

such Guarantor’s General Partner

By:   /s/ Norman J. Szydlowski   Name: Norman J. Szydlowski   Title: Chief
Executive Officer

SemGroup Europe Holding, L.L.C.

SemOperating G.P., L.L.C.

SemMexico, L.L.C.

By:   /s/ Norman J. Szydlowski   Name: Norman J. Szydlowski   Title: Chief
Executive Officer

SemDevelopment, L.L.C.

Rose Rock Midstream Holdings, LLC

By:   /s/ Norman J. Szydlowski   Name: Norman J. Szydlowski   Title: President
and Chief Executive Officer

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

Wattenberg Holding, LLC

Glass Mountain Holding, LLC

 

By: SemDevelopment, L.L.C., each

such Guarantor’s sole member and manager

By:   /s/ Norman J. Szydlowski   Name: Norman J. Szydlowski   Title: President
and Chief Executive Officer

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

Citigroup Global Markets Inc.

By:   /s/ Chris Abbate   Name: Chris Abbate   Title: Managing Director

For itself and the other several Initial

Purchasers named in Schedule I to the

foregoing Agreement.

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
of Securities to be
Purchased  

Citigroup Global Markets Inc.

   $ 72,000,000   

Deutsche Bank Securities Inc.

     37,500,000   

Scotia Capital (USA) Inc.

     37,500,000   

BMO Capital Markets Corp.

     30,000,000   

RBC Capital Markets, LLC

     30,000,000   

RBS Securities Inc.

     30,000,000   

UBS Securities LLC

     30,000,000   

ABN AMRO Securities (USA) LLC

     18,000,000   

Credit Agricole Securities (USA) Inc.

     15,000,000   

Total

   $ 300,000,000   

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

[See attached]

 

II-1



--------------------------------------------------------------------------------

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL        

$300,000,000

SemGroup Corporation

7.50% Senior Notes due 2021

June 7, 2013        

Pricing Supplement dated June 7, 2013 to Preliminary Offering Memorandum dated
June 3, 2013 of SEMGROUP CORPORATION.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

 

   Principal Amount:    $300,000,000   

 

Title of Securities:

  

 

7.50% Senior Notes due 2021

  

 

Final Maturity Date:

  

 

June 15, 2021

  

 

Issue Price:

  

 

100.00%, plus accrued interest from the issue date

  

 

Coupon:

  

 

7.50%

  

 

Yield to Maturity:

  

 

7.50%

  

 

Record Dates:

  

 

June 1 and December 1

  

 

Interest Payment Dates:

  

 

June 15 and December 15

  

 

First Interest Payment Date:

  

 

December 15, 2013

  

 

Trade Date:

  

 

June 7, 2013

  

 

Settlement Date:

  

 

June 14, 2013 (T+5)

  

 

Optional Redemption:

  

 

Schedule of Redemption Prices

 

Except as described below, the notes are not redeemable at the Company’s option
prior to June 15, 2016. On and after such date, the Company may redeem the
notes, in whole or in part, upon not less than 15 nor more than 60 days’ prior
notice, at the following redemption prices (expressed as a percentage of
principal amount), plus accrued and unpaid interest thereon to, but not
including, the applicable redemption date, subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date, if redeemed during the 12-month period beginning on June
15 of the years indicated below:

 

Year    Percentage      

2016

     105.625 %   

2017

     103.750 %   

2018

     101.875 %   

2019 and thereafter

     100.000 %   

 

 

1



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the

Preliminary Offering Memorandum dated June 3, 2013

 

 

     

Make Whole

 

In addition, before June 15, 2016, the Company may redeem all or a part of the
notes, upon not less than 15 nor more than 60 days’ prior notice, at a
redemption price equal to:

 

•     100% of the principal amount of notes redeemed, plus

 

•      the Applicable Premium as of, and accrued and unpaid interest to, the
redemption date, subject to the rights of holders on the relevant record date to
receive interest due on the relevant interest payment date.

 

“Applicable Premium” means, with respect to any note on any redemption date, the
greater of (A) 1.00% of the principal amount of such note and (B) the excess, if
any, of (1) the present value at such redemption date of (a) the redemption
price of such note at June 15, 2016 plus (b) all required interest payments due
on such note through June 15, 2016 (excluding accrued but unpaid interest to the
redemption date), computed using a discount rate equal to the Treasury Rate as
of such redemption date plus 50 basis points, over (2) the aggregate principal
amount of such note.

 

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the earlier of (a) such redemption date or (b) the date on which such notes are
defeased or satisfied and discharged, of United States of America Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to such date (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period form the redemption date to June 15,
2016; provided, however, that if the period from the redemption date to June 15,
2016, is less than one year, the weekly average yield on actually traded United
States of America Treasury securities adjusted to a constant maturity of one
year will be used.

     

Equity Offerings

 

Before June 15, 2016, the Company may, on one or more occasions, redeem up to
35% of the sum of the original aggregate principal amount of notes (and the
original principal amount of any Additional Notes) issued under the Indenture at
a redemption price equal to 107.500% of the aggregate principal amount thereof,
plus accrued and unpaid interest thereon to, but not including, the redemption
date, subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date, with the net cash
proceeds of one or more Equity Offerings of the Company or any direct or
indirect parent of the Company to the extent such net proceeds are contributed
to the Company; provided that:

 

 

2



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the

Preliminary Offering Memorandum dated June 3, 2013

 

 

     

(1) at least 65% of the sum of the aggregate principal amount of notes
originally issued under the Indenture and the original principal amount of any
Additional Notes issued under the Indenture remain outstanding immediately after
the occurrence of each such redemption; and

 

(2) each such redemption occurs within 90 days of the date of closing of each
such Equity Offering.

   Distribution:    144A and Regulation S with registration rights as set forth
in the Preliminary Offering Memorandum.    Use of Proceeds:    The Company plans
to use the net proceeds from the offering to fund a portion of the Acquisition
and to repay amounts borrowed under its revolving credit facility. If, for any
reason, the Acquisition does not close, the net proceeds will be used for
general corporate purposes, including capital expenditures.    Joint
Book-Running Managers:   

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

Scotia Capital (USA) Inc.

BMO Capital Markets Corp.

RBC Capital Markets, LLC

RBS Securities Inc.

UBS Securities LLC

   Co-Managers:   

ABN AMRO Securities (USA) LLC

Credit Agricole Securities (USA) Inc.

   CUSIP:   

144A: 81663A AA3

Reg S: U81569 AA0

   ISIN:   

144A: US81663AA34

Reg S: USU81569AA04

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to non-U.S. persons as defined under Regulation
S in accordance with the applicable provisions of Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

 

3



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

SemCanada, L.P., an Oklahoma limited partnership

SemStream, L.P., a Delaware limited partnership

Rose Rock Midstream Holdings, LLC, a Delaware limited liability company

Rose Rock Midstream, L.P., a Delaware limited partnership

Rose Rock Midstream Operating, LLC, a Delaware limited liability company

Rose Rock Midstream Crude, L.P., a Delaware limited partnership

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of Conner & Winters, LLP

 

(i) Assuming the accuracy of the representations and warranties and compliance
with the agreements and covenants contained in the Purchase Agreement, no
registration under the Act of the Securities, and no qualification of an
indenture under the Trust Indenture Act with respect thereto, are required in
connection with the purchase of the Securities by the Initial Purchasers or the
initial offer and sale by the Initial Purchasers of the Securities in the manner
contemplated in the Purchase Agreement, in the Disclosure Package and in the
Final Memorandum, other than any registration or qualification that may be
required in connection with an exchange offer contemplated by the Disclosure
Package and the Final Memorandum or in connection with the Registration Rights
Agreement. We express no opinion, however, as to when or under what
circumstances any Securities initially sold by the Initial Purchasers may be
reoffered or resold.

 

(ii) To our knowledge and except as set forth or contemplated in the Disclosure
Package and the Final Memorandum, there is no pending or threatened action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any of the Guarantors or its or their
property that, if the subject of an unfavorable decision, ruling or finding
would, individually or in the aggregate, have a Material Adverse Effect.

 

(iii) The statements in the Preliminary Memorandum and the Final Memorandum
under the heading “Certain United States Federal Income Tax Considerations,”
insofar as such statements constitute matters of law or summaries of legal
matters, fairly summarize the matters therein described in all material
respects.

 

(iv) Each of the Company and the Guarantors has been duly incorporated or
formed, as applicable, and is validly existing and in good standing under the
laws of the jurisdiction in which it is chartered or organized, with all
requisite power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Memorandum. Each of the Company and the Guarantors is duly
qualified to do business as a foreign corporation, foreign limited liability
company or foreign limited partnership, as applicable, and is in good standing
under the laws of each jurisdiction which requires such qualification, except
for such jurisdictions where the failure to be so qualified or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

A-1-1



--------------------------------------------------------------------------------

(v) All the outstanding shares of capital stock, membership interests, limited
and general partner interests and other ownership interests, as applicable, of
the Company and each Guarantor have been duly authorized and validly issued and,
with respect to the Company and each Guarantor that is a corporation, are fully
paid and nonassessable, and, except as otherwise set forth in the Disclosure
Package and the Final Memorandum, all such ownership interests of each Guarantor
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest and, to our knowledge, any
other security interest, claim, lien or encumbrance.

 

(vi) None of the execution and delivery of the Indenture, the Registration
Rights Agreement or the Purchase Agreement by the Company and the Guarantors,
the issuance and sale of the Securities or the consummation of any other of the
transactions contemplated therein (other than performance under the
indemnification sections of the Purchase Agreement and the Registration Rights
Agreement, as to which no opinion is herein rendered): (i) will result in any
violation of the provisions of the charter, by-laws or comparable constituent
documents of the Company or any Guarantor; (ii) will constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of the Guarantors pursuant to the
agreements and instruments listed on Exhibit A hereto; or (iii) will result in
any violation of any statute, law, rule, regulation or administrative regulation
applicable to the Company or any Guarantor which in our experience would
normally apply to transactions of the type contemplated by the Indenture, the
Registration Right Agreement or the Purchase Agreement or any administrative or
court judgment, order or decree known to us applicable to the Company or any
Guarantor, except, in the case of clauses (ii) and (iii) above, for such
breaches, violations, liens, charges or encumbrances as would not, individually
or in the aggregate, have a Material Adverse Effect.

 

(vii) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Guarantors.

 

(viii) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Guarantors.

 

(ix) The Notes have been duly authorized by the Company.

 

(x) The Guarantees have been duly authorized by the Guarantors.

 

A-1-2



--------------------------------------------------------------------------------

(xi) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

 

(xii) The statements in the Preliminary Memorandum and Final Memorandum under
the heading “Exchange Offer; Registration Rights,” insofar as such statements
purport to summarize certain provisions of the Registration Rights Agreement,
fairly summarize such provisions in all material respects.

 

(xiii) Assuming the accuracy of the representations and warranties and
compliance with the agreements and covenants contained in the Purchase
Agreement, no consent, approval, authorization, filing with or order of any
court or governmental agency or body, other than such consents, approvals,
authorizations, filings or orders that have been obtained or made, is required
in connection with the transactions contemplated under the Purchase Agreement,
the Indenture or the Registration Rights Agreement, except such as may be
required under the Exchange Act, state securities or blue sky laws or any other
securities laws of any jurisdiction in which the Securities are offered or sold
and, in the case of the Registration Rights Agreement, such as will be obtained
under the Act and the Trust Indenture Act (it being understood that we express
no opinion with respect to such securities law requirements beyond that set
forth in paragraph (i) above).

 

A-1-3



--------------------------------------------------------------------------------

Form of Negative Assurance Letter of Conner & Winters, LLP

June 14, 2013

Citigroup Global Markets Inc.

  As Representative of the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

We have acted as counsel to SemGroup Corporation, a Delaware corporation (the
“Company”), and to SemOperating G.P., L.L.C., an Oklahoma limited liability
company, SemGroup Europe Holding, L.L.C., a Delaware limited liability company,
SemDevelopment, L.L.C., a Delaware limited liability company, SemGas, L.P., an
Oklahoma limited partnership, SemCanada, L.P., an Oklahoma limited partnership,
SemCanada II, L.P., an Oklahoma limited partnership, SemMaterials, L.P., an
Oklahoma limited partnership, SemStream, L.P., a Delaware limited partnership,
SemMexico, L.L.C., an Oklahoma limited liability company, Rose Rock Midstream
Holdings, LLC, a Delaware limited liability company, Wattenberg Holding, LLC, an
Oklahoma limited liability company, and Glass Mountain Holding, LLC, an Oklahoma
limited liability company (the “Guarantors”), in connection with the sale on the
date hereof of $300,000,000 principal amount of 7.50% Senior Notes due 2021 of
the Company (the “Notes”) to the several initial purchasers (the “Initial
Purchasers”) named in Schedule I to that certain Purchase Agreement dated as of
June 7, 2013 among the Company, the Guarantors and you as the Representative of
the Initial Purchasers (the “Purchase Agreement”).

This letter is furnished to you pursuant to Section 6(a)(i) of the Purchase
Agreement. Except as otherwise provided herein, capitalized terms used herein
but not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement.

We have participated in conferences with officers and other representatives of
the Company, representatives of the independent registered public accountants
for the Company and with representatives of the Initial Purchasers at which the
contents of the Disclosure Package and the Final Memorandum and related matters
were discussed and, although we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Disclosure Package or the Final Memorandum (other than as
specified in paragraphs (iii) and (xii) of our opinion being delivered to you on
the date hereof), on the basis of the foregoing, nothing has come to our
attention which would lead us to believe that the Disclosure Package, as of the
first time when sales of the Securities are made, or that the Final Memorandum,
as of its date or at the Closing Date, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (it being understood that we express no
opinion or belief as to the content of the financial statements or other
financial data derived therefrom or assessments of or reports on the
effectiveness of internal control over financial reporting included in the
Disclosure Package or the Final Memorandum or any amendments or supplements
thereto).

 

A-1-4



--------------------------------------------------------------------------------

We are furnishing this letter to you pursuant to the Purchase Agreement. It is
for the sole benefit of and may only be relied upon by you and the Initial
Purchasers and your counsel, and it is not to be quoted in whole or in part or
otherwise referred to, nor is it to be filed with or delivered or communicated
to any government agency or any other person, without our prior written consent.

Very truly yours,

 

A-1-5



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Gibson Dunn & Crutcher LLP

1. The Indenture constitutes a legal, valid and binding obligation of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms.

2. The Notes, when executed and authenticated in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchasers in
accordance with the terms of the Purchase Agreement, will be legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

3. When the Notes and the Guarantees endorsed thereon have been duly executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, the Guarantee of each Guarantor will be a legal,
valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms.

4. The execution and delivery by the Company and the Guarantors of the Closing
Date Note Documents to which it is a party, the performance of its obligations
thereunder, and the issuance by the Company and the Guarantors of the Notes and
the Guarantees to the Initial Purchasers, do not and will not (A) result in a
breach of or default under or (B) result in or require the creation or
imposition of any lien or encumbrance upon any assets of such obligor under any
agreement listed on Annex B.

5. The Company is not and, after giving effect to the sale of the Notes and the
use of proceeds therefrom as described in the Offering Memorandum, dated June 7,
2013, issued in connection with the offer and sale of the Notes (the “Offering
Memorandum”), will not be an “investment company” that is required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”). For purposes of this paragraph 5, the term “investment company”
has the meanings ascribed to such term in the Investment Company Act.

6. Insofar as the statements in the Offering Memorandum under the caption
“Description of the Notes” purport to describe specific provisions of the Notes
or the other Closing Date Note Documents, such statements present in all
material respects an accurate summary of such provisions.

7. To the extent that the statements in the Offering Memorandum under the
caption “Description of Other Indebtedness—SemGroup Credit Agreement” and
“Description of Other Indebtedness—Rose Rock Credit Agreement,” purport to
describe specific provisions of the SemGroup Credit Agreement (as defined on
Annex B) and Rose Rock Credit Agreement (as defined on Annex B), respectively,
such statements present in all material respects an accurate summary of such
provisions.

 

A-2-1